DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 10/17/2019 in which claims 1-19 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 10/17/2021 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melgar et al. (US 20190064812 A1, hereinafter “Melgar”) in view of Wilson et al. (US 5651749 A, hereinafter “Wilson”).
Regarding claims 1, 7, 10 and 17, Melgar (Figs. 3-4) discloses an adaptive drive-mode system for a vehicle, comprising: a drive mode actuator to select a drive mode (illustrated in FIG. 3, many other methods of implementing the example drive mode selection system 200 may alternatively be used; Melgar at [0041]); 
a sensor to detect vehicle settings (the drive mode determiner 218 selects a drive mode change (block 308); Melgar at [0005])); 
a processor coupled to receive data from the sensor and the drive mode actuator (a processor to send the drive mode change to a first vehicle operation module, the first vehicle operation module to operate at least one other vehicle operation module to adjust vehicle operation based on the drive mode change; Melgar at [0005]); and
 a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations (see Fig 4 of Melgar at [0041]).
Melgar does not explicitly teach the operations comprising: using data from the sensor to determine whether the vehicle is in a low- range mode of operation; and modifying a drive mode selected by the drive mode actuator to create an adapted drive mode if the vehicle is in low-range mode to adapt vehicle settings corresponding to the selected drive mode for the low-range mode of operation. However, Wilson teaches or at least suggests the operations comprising: using data from the sensor to determine whether the vehicle is in a low- range mode of operation; and modifying a drive mode selected by the drive mode actuator to create an adapted drive mode if the vehicle is in low-range mode to adapt vehicle settings corresponding to the selected drive mode for the low-range mode of operation (see col 4, lines 62-67 “… transfer case 20 is equipped with a synchronized range shift mechanism 44 for use with a dual-planetary gear reduction unit 46 for "on-the-fly" shifting low-range drive modes. Transfer case 20 is also equipped with an electronically-controlled "slip limiting/torque-biasing"”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Melgar to include a low- range mode of operation, as taught by Wilson in order to provide shift between modes without stopping vehicle.

Regarding claim 2, Melgar, as modified by Wilson discloses the claimed invention substantially as explained above. Further, Wilson teaches or at least suggests wherein the drive mode actuator is a single-mode actuator to engage or disengage a single drive mode, were in a single drive mode assigned to the drive mode actuator is selected by a vehicle user (see col 4, lines 62-67 “… transfer case 20 is equipped with a synchronized range shift mechanism 44 for use with a dual-planetary gear reduction unit 46 for "on-the-fly" shifting between four-wheel high-range and low-range drive modes. Transfer case 20 is also equipped with an electronically-controlled "slip limiting/torque-biasing"”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Melgar to include the drive mode actuator is a single-mode actuator to engage or disengage a single drive mode, as taught by Wilson in order to provide shift between modes without stopping vehicle.

Regarding claim 3, Melgar, as modified by Wilson discloses the claimed invention substantially as explained above. Further, Wilson teaches or at least suggests wherein a drive mode assigned to the drive mode actuator is limited to use in the low-range mode, and further wherein the drive mode actuator is actuatable only when a vehicle transfer case is placed in the low-range mode (see col 4, lines 62-67 “… transfer case 20 is equipped with a synchronized range shift mechanism 44 for use with a dual-planetary gear reduction unit 46 for "on-the-fly" shifting between four-wheel high-range and low-range drive modes. Transfer case 20 is also equipped with an electronically-controlled "slip limiting/torque-biasing"”). It would have been obvious to one ordinary skill in the art, before the effective 

Regarding claim 4, Melgar, as modified by Wilson discloses the claimed invention substantially as explained above. Further, Wilson teaches or at least suggests wherein the operations further comprise applying vehicle system settings corresponding to the adapted drive mode to the vehicle (see col 4, lines 62-67 “… transfer case 20 is equipped with a synchronized range shift mechanism 44 for use with a dual-planetary gear reduction unit 46 for "on-the-fly" shifting between four-wheel high-range and low-range drive modes. Transfer case 20 is also equipped with an electronically-controlled "slip limiting/torque-biasing"”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Melgar to include a drive mode assigned to the drive mode actuator is limited to use in the low-range mode, as taught by Wilson in order to provide shift between modes without stopping vehicle.

Regarding claim 5, Melgar, as modified by Wilson discloses the claimed invention substantially as explained above. Further, Wilson teaches or at least suggests wherein the operations further comprise upon sensing that the vehicle is removed from the low-range mode automatically reapplying vehicle system settings corresponding to the selected drive mode (see col 4, lines 62-67 “… transfer case 20 is equipped with a synchronized range shift mechanism 44 for use with a dual-planetary gear reduction unit 46 for "on-the-fly" shifting between four-wheel high-range and low-range drive modes. Transfer case 20 is also equipped with an electronically-controlled "slip limiting/torque-biasing"”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Melgar to include the vehicle is removed from the low-range mode automatically reapplying vehicle system settings corresponding to the selected drive mode, as taught by Wilson in order to provide shift between modes without stopping vehicle.

Regarding claim 6, Melgar, as modified by Wilson discloses the claimed invention substantially as explained above. Further, Wilson (Fig. 7) teaches or at least suggests wherein the vehicle system settings are applied to adjust one or more of throttle mapping, suspension stiffness, shift points, shift speed, power steering boost and ride height (see col 14, lines 18-22 “… the accelerator sensor 364 is a throttle position sensor for sensing the degree of opening of a throttle valve associated with engine 16 or for sensing the degree of depression of an accelerator pedal and to produce a throttle position signal (A)”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Melgar to include the vehicle system settings are applied to adjust one or more of throttle mapping, as taught by Wilson in order to provide shift between modes without stopping vehicle.

Regarding claim 8, Melgar, as modified by Wilson discloses the claimed invention substantially as explained above. Further, Wilson (Fig. 7) teaches or at least suggests wherein the operations further comprise applying vehicle system settings corresponding to the adapted drive mode to the vehicle (see col 4, lines 62-67 “… transfer case 20 is equipped with a synchronized range shift mechanism 44 for use with a dual-planetary gear reduction unit 46 for "on-the-fly" shifting between four-wheel high-range and low-range drive modes. Transfer case 20 is also equipped with an electronically-controlled "slip limiting/torque-biasing"”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Melgar to include vehicle system settings corresponding to the adapted drive mode to the vehicle, as taught by Wilson in order to provide shift between modes without stopping vehicle.

Regarding claim 9, Melgar, as modified by Wilson discloses the claimed invention substantially as explained above. Further, Wilson (Fig. 7) teaches or at least suggests wherein the vehicle system settings are applied to adjust one or more of throttle mapping, suspension stiffness, shift points, shift speed, power steering boost and ride height (see col 14, lines 18-22 “… the accelerator sensor 364 is a throttle position sensor for sensing the degree of opening of a throttle valve associated with engine 16 or for sensing the degree of depression of an accelerator pedal and to produce a throttle position signal (A)”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Melgar to include the vehicle system settings are applied to adjust one or more of throttle mapping, as taught by Wilson in order to provide shift between modes without stopping vehicle.

Regarding claim 11, Melgar, as modified by Wilson discloses the claimed invention substantially as explained above. Further, Wilson (Fig. 7) teaches or at least suggests The method of claim 10, wherein the drive mode is selected by a drive mode actuator that comprises a single-mode actuator to engage or disengage a single drive mode, wherein a single drive mode assigned to the drive mode actuator is selected by a vehicle user (see col 4, lines 62-67 “… transfer case 20 is equipped with a synchronized range shift mechanism 44 for use with a dual-planetary gear reduction unit 46 for "on-the-fly" shifting between four-wheel high-range and low-range drive modes. Transfer case 20 is also equipped with an electronically-controlled "slip limiting/torque-biasing"”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Melgar to include the drive mode actuator is a single-mode actuator to engage or disengage a single drive mode, as taught by Wilson in order to provide shift between modes without stopping vehicle.

Regarding claim 12, Melgar, as modified by Wilson discloses the claimed invention substantially as explained above. Further, Wilson (Fig. 7) teaches or at least suggests wherein a drive mode assigned to the drive mode actuator is limited to use in the low-range mode, and further wherein the drive mode actuator is actuatable only when a vehicle transfer case is placed in the low-range mode (see col 4, lines 62-67 “… transfer case 20 is equipped with a synchronized range shift mechanism 44 for use with a dual-planetary gear reduction unit 46 for "on-the-fly" shifting between four-low-range drive modes. Transfer case 20 is also equipped with an electronically-controlled "slip limiting/torque-biasing"”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Melgar to include a drive mode assigned to the drive mode actuator is limited to use in the low-range mode, as taught by Wilson in order to provide shift between modes without stopping vehicle.

Regarding claim 13. Melgar, as modified by Wilson discloses the claimed invention substantially as explained above. Further, Wilson (Fig. 7) teaches or at least suggests wherein the operations further comprise applying vehicle system settings corresponding to the adapted drive mode to the vehicle (see col 4, lines 62-67 “… transfer case 20 is equipped with a synchronized range shift mechanism 44 for use with a dual-planetary gear reduction unit 46 for "on-the-fly" shifting between four-wheel high-range and low-range drive modes. Transfer case 20 is also equipped with an electronically-controlled "slip limiting/torque-biasing"”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Melgar to include a drive mode assigned to the drive mode actuator is limited to use in the low-range mode, as taught by Wilson in order to provide shift between modes without stopping vehicle.

Regarding claim 14, Melgar, as modified by Wilson discloses the claimed invention substantially as explained above. Further, Wilson (Fig. 7) teaches or at least suggests wherein the operations further comprise upon sensing that the vehicle is removed from the low-range mode automatically reapplying vehicle system settings corresponding to the selected drive mode (see col 4, lines 62-67 “… transfer case 20 is equipped with a synchronized range shift mechanism 44 for use with a dual-planetary gear reduction unit 46 for "on-the-fly" shifting between four-wheel high-range and low-range drive modes. Transfer case 20 is also equipped with an electronically-controlled "slip limiting/torque-biasing"”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Melgar to include the vehicle is removed from the 

Regarding claim 15, Melgar, as modified by Wilson discloses the claimed invention substantially as explained above. Further, Wilson (Fig. 7) teaches or at least suggests wherein the vehicle system settings are applied to adjust one or more of throttle mapping, suspension stiffness, shift points, shift speed, power steering boost and ride height (see col 4, lines 62-67 “… transfer case 20 is equipped with a synchronized range shift mechanism 44 for use with a dual-planetary gear reduction unit 46 for "on-the-fly" shifting between four-wheel high-range and low-range drive modes. Transfer case 20 is also equipped with an electronically-controlled "slip limiting/torque-biasing"”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Melgar to include vehicle system settings corresponding to the adapted drive mode to the vehicle, as taught by Wilson in order to provide shift between modes without stopping vehicle.

Regarding claim 16, Melgar, as modified by Wilson discloses the claimed invention substantially as explained above. Further, Wilson (Fig. 7) teaches or at least suggests wherein the vehicle system settings are applied to adjust one or more of throttle mapping, suspension stiffness, shift points, shift speed, power steering boost and ride height (see col 14, lines 18-22 “… the accelerator sensor 364 is a throttle position sensor for sensing the degree of opening of a throttle valve associated with engine 16 or for sensing the degree of depression of an accelerator pedal and to produce a throttle position signal (A)”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Melgar to include the vehicle system settings are applied to adjust one or more of throttle mapping, as taught by Wilson in order to provide shift between modes without stopping vehicle.



Regarding claim 18, Melgar, as modified by Wilson discloses the claimed invention substantially as explained above. Further, Wilson (Fig. 7) teaches or at least suggests wherein the operations further comprise applying vehicle system settings corresponding to the adapted drive mode to the vehicle (see col 4, lines 62-67 “… transfer case 20 is equipped with a synchronized range shift mechanism 44 for use with a dual-planetary gear reduction unit 46 for "on-the-fly" shifting between four-wheel high-range and low-range drive modes. Transfer case 20 is also equipped with an electronically-controlled "slip limiting/torque-biasing"”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Melgar to include a drive mode assigned to the drive mode actuator is limited to use in the low-range mode, as taught by Wilson in order to provide shift between modes without stopping vehicle.

Regarding claim 19, Melgar, as modified by Wilson discloses the claimed invention substantially as explained above. Further, Wilson (Fig. 7) teaches or at least suggests wherein the vehicle system settings are applied to adjust one or more of throttle mapping, suspension stiffness, shift points, shift speed, power steering boost and ride height (see col 14, lines 18-22 “… the accelerator sensor 364 is a throttle position sensor for sensing the degree of opening of a throttle valve associated with engine 16 or for sensing the degree of depression of an accelerator pedal and to produce a throttle position signal (A)”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Melgar to include the vehicle system settings are applied to adjust one or more of throttle mapping, as taught by Wilson in order to provide shift between modes without stopping vehicle.

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           


/JONATHAN M DAGER/             Primary Examiner, Art Unit 3663